





Exhibit 10.24




QUESTAR CORPORATION

ANNUAL MANAGEMENT INCENTIVE PLAN II

(as amended and restated effective January 1, 2010)




Section 1.  Purpose.  




The Questar Corporation Annual Management Incentive Plan II (the “Plan”) is
designed to provide an incentive to the highest paid officers and key employees
of Questar Corporation (the “Company”) and its affiliates to focus their best
efforts to pursue and attain major organizational goals.  The intent of the Plan
is to place a significant portion of the eligible employee’s annual compensation
at risk by tying it to specific measurable goals that drive long-term
shareholder value.




Section 2.  Definitions.




“Board” means the Board of Directors of the Company or a successor to it.




“Code” shall mean the Internal Revenue Code of 1986, as amended.




“Committee” means the Management Performance Committee, or its successor
committee, which is comprised wholly of independent, outside directors and which
must include at least two such directors.




“Covered Employee” means any of the highest paid officers and key employees of
the Company and its affiliates who are selected to participate in the Plan for a
Performance Period in accordance with Section 4 below.




“Designated Beneficiary” means the beneficiary designated by the Covered
Employee, in a manner determined by the Committee, to receive amounts due the
Covered Employee.  In the absence of an effective designation by the Covered
Employee, Designated Beneficiary shall mean the Covered Employee’s
beneficiary(ies) designated by the Covered Employee (or deemed by law to be
designated) under Questar Corporation’s Employee Investment Plan, or if no such
designation exists, the Covered Employee’s estate.




“Disability” means a condition that renders a Covered Employee unable to engage
in any substantial, gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months.




“Employer” means the Company and any affiliate that is the direct employer of a
Covered Employee.




“Fiscal Year” means the fiscal year of the Company.








“Performance Goals” means the specific, measurable goals set by the Committee in
writing for any given Performance Period.  Performance Goals may include
multiple goals and may be based on one or more operational or financial
criteria.  Such goals shall be set by the Committee by such date as is required
under Section 162(m) of the Code.  In setting the Performance Goals for the
Performance Period, the Committee may include one or any combination of the
following criteria in either absolute or relative terms, for the Company or any
business unit within it:  (a) total shareholder return; (b) return on assets,
return on equity or return on capital employed; (c) measures of profitability
such as earnings per share, corporate or business unit net income, net income
before extraordinary or one-time items, earnings before interest and taxes or
earnings before interest, taxes, depreciation and amortization; (d) cash flow
from operations; (e) gross or net revenues or gross or net margins; (f) levels
of operating expense or other expense items reported on the income statement;
(g) measures of customer satisfaction and customer service; (h) safety; (i)
annual or multi-year average reserve growth, production growth or production
replacement; (j) efficiency or productivity measures such as annual or
multi-year average finding costs, absolute or per unit operating and maintenance
costs, lease operating expenses, inside-lease operating expenses, operating and
maintenance expense per decatherm or customer or fuel gas reimbursement
percentage; (k) satisfactory completion of a major project or organizational
initiative with specific criteria set in advance by the Committee defining
"satisfactory"; (l) debt ratios or other measures of credit quality or
liquidity; and (m) strategic asset sales or acquisitions in compliance with
specific criteria set in advance by the Committee.  




“Performance Period” shall mean one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Covered Employee’s right to, and the payment of, a cash award
granted under the terms of the Plan.




“Target Bonus” means the dollar amount specified for each Covered Employee
within the first 90 days of each Performance Period, but in no event after 25
percent of the Performance Period has lapsed.




“Termination of Employment” means the date on which a Covered Employee shall
cease to serve as an employee for any reason.




Section 3.  Administration.  




The Plan shall be administered by the Committee in conjunction with its
administration of the Annual Management Incentive Plan.  The Committee shall
have sole and complete authority to adopt, alter, and repeal such administrative
rules, guidelines and practices for the operation of the Plan and to interpret
the terms and provisions of the Plan.  The Committee also shall have sole and
complete authority to determine the extent to which Performance Goals have been
achieved.  The Committee’s decisions shall be final and binding upon all
parties, including the Company, stockholders, Covered Employees and Designated
Beneficiaries.




Section 4.  Eligibility.  








2




Within 90 days of the beginning of a Performance Period, but in no event after
25 percent of the Performance Period has lapsed, the Committee shall designate
in writing those highest paid officers and key employees of the Company and its
affiliates who shall be Covered Employees under the Plan for such Performance
Period.  Only such Covered Employees are eligible to receive payments under this
Plan.  




Section 5.  Determination of Awards.




Within 90 days after the beginning of a Performance Period, but in no event
after 25 percent of the Performance Period has lapsed, the Committee shall
establish in writing (i) the Performance Goals and the underlying performance
criteria applicable to the Performance Period, and (ii) a Target Bonus for each
Covered Employee and a maximum payout for cash awards granted under the terms of
this Plan for such Performance Period for attainment of the specified
Performance Goals by Covered Employees.  Performance Goals must be objective and
must satisfy the third-party objectivity standards under Section 162(m) of the
Code and regulations adopted pursuant to it.  Notwithstanding the foregoing, at
the time such Performance Goals are established, the Committee may determine
that the Performance Goals shall be adjusted to account for any unusual items or
specified events or occurrences during the Performance Period.  In addition,
unless otherwise provided by the Committee at the time the  Performance Goals
are established, the Performance Goals shall be adjusted to exclude the effect
of any of the following events that occur during the Performance Period:  (i)
asset write-downs, (ii) litigation, claims, judgments or settlements, (iii) the
effect of changes in tax law, accounting principles or other such laws or
provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs, (v) material changes to invested capital from pension
and post-retirement benefits-related items and similar non-operational items,
and (vi) any extraordinary, unusual, non-recurring or non-comparable items (A)
as described in Accounting Principles Board Opinion No. 30, (B) as described in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s Annual Report to stockholders for the
applicable year, or (C) as publicly announced by the Company in a press release
or conference call relating to the Company’s results of operations or financial
condition for a completed quarterly or annual fiscal period.  




As soon as reasonably practicable after the close of the Performance Period, the
Committee shall determine cash awards to be paid under the terms of this Plan.
 Any payments made under this Plan shall be contingent upon achieving the
Performance Goals set in advance for the Performance Period in question.  The
Committee shall certify in writing prior to approval of any awards that such
Performance Goals have been satisfied.  (Approved minutes may be used for this
purpose.)




The maximum cash payment that may be made in any Fiscal Year to any Covered
Employee under this Plan is $4 million




The cash payments under this Plan, in aggregate, do not have to equal 100
percent of the maximum payout, but cannot exceed such amount.  The Committee, in
its sole discretion, may reduce the cash award otherwise payable to any Covered
Employee if it believes that such reduction is in the best interest of the
Company and its shareholders, but any reduction cannot





3




result in any increase to one or more other Covered Employees.  The Committee
has no discretion to increase the cash award otherwise payable to any Covered
Employee.




All payments shall be made in cash and in a single lump sum no later than the
15th day of the 3rd month following the end of the calendar year that includes
the last day of the relevant Performance Period.  To be eligible to receive an
award, the Covered Employee must be actively employed by the Company or an
affiliate as of the date of distribution except as provided below in Section 6.




Section 6.  Termination of Employment.




In the event a Covered Employee ceases to be an employee prior to the payment of
an award for any Performance Period for any reason other than death, Disability,
Retirement, or a Change in Control, he shall not be entitled to any payment for
such Performance Period pursuant to the terms of the Plan.  If a Covered
Employee terminates employment prior to payment of an award for any Performance
Period as a result of death, Disability, or retirement, his award for the
Performance Period (if any), as calculated pursuant to Section 5, shall be
prorated  based on the length of his service during the Performance Period when
compared to the entire period.  For the purpose of this Plan, “Retirement” shall
mean any voluntary Termination of Employment on or after age 55 with 10 years of
service.  All prorated awards shall be paid to the Covered Employee (or his
Designated Beneficiary, in the event of his death) at the time specified in
Section 5.




In the event a Covered Employee ceases to be an employee as a result of a Change
in Control that occurs prior to the payment of an award for any Performance
Period, he shall be entitled to receive a payment equal to his Target Bonus for
such Performance Period.  Such payment shall be made to him within 30 days after
his Termination of Employment.  Notwithstanding the foregoing, in no event shall
a Covered Employee who is a participant in the Company’s Executive Severance
Compensation Plan as of the date on which a Change in Control occurs be entitled
to such payment.




A “Change in Control” of the Company shall be deemed to have occurred if (i) any
individual, entity, or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934 (the “Exchange Act”)) other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, is or becomes the beneficial owner (as such term is used in Rule
13d-3 under the Exchange Act) of securities of the Company representing 25
percent or more of the combined voting power of the Company; or (ii) the
following individuals cease for any reason to constitute a majority of the
number of directors then serving:  individuals who, as of January 1, 2010,
constitute the Company’s Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds of the directors then still in
office who either were directors on January 1, 2010, or whose appointment,
election or nomination for election was previously so approved or recommended;
or (iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or





4




consolidation that would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 60 percent of
the combined voting power of the securities of the Company or such surviving
entity or its parent outstanding immediately after such merger or consolidation,
or a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing 25
percent or more of the combined voting power of the Company’s then outstanding
securities; or (iv) the Company’s stockholders approve a plan of complete
liquidation or dissolution of the Company or there is consummated the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60 percent of the combined voting
power of the voting securities of which are owned by the stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.  




Section 7.  Other Provisions.




(a)  Taxes and Withholding.  All cash payments made under the Plan are subject
to withholding for federal, state, and other applicable taxes.  The Company
shall deduct any taxes required by law to be withheld from all amounts paid to a
Covered Employee under this Plan.




(b)  Source of Funds.  All cash payments made under the Plan will be paid from
the Company’s general assets and nothing contained in the Plan will require the
Company to set aside or hold in trust any funds for the benefit of any Covered
Employee or his Designated Beneficiary.




(c)  Coordination with Deferred Compensation Plan.  Covered Employees are
entitled to defer the receipt of their cash bonuses under the terms of the
Company’s Deferred Compensation Wrap Plan (the successor to the Company’s
Deferred Compensation Plan, which was originally effective November 1, 1993).
 Any cash bonuses payable under this Plan that are deferred pursuant to the
Deferred Compensation Wrap Plan shall be accounted for and distributed according
to the terms of such plan and the elections made by Covered Employees
thereunder.




(d)  No Assignment.  No right or interest of any Covered Employee under this
Plan shall be assignable or transferable in whole or in part, either directly or
by operation of law or otherwise, including, but not by way of limitation,
execution, levy, garnishment, attachment, pledge, bankruptcy, or in any other
manner, and no right or interest of any Covered Employee under the Plan shall be
liable for, or subject to, any obligation or liability of such Covered Employee.
 Any assignment, pledge, encumbrance, charge, transfer, or other act in
violation of this provision shall be void.




(e)  Amendment of Plan.  The Company’s Board, at any time, may amend, modify,
suspend, or terminate the Plan, but such action shall not affect the awards
earned and the payment of such awards during any given Performance Period.  No
amendment to change the maximum award payable to a Covered Employee, the
definition of Covered Employee, or the





5




definition of Performance Goals shall be effective without shareholder approval.
 The Company’s Board cannot amend, modify, suspend, or terminate the Plan in any
year in which a Change in Control has occurred without the written consent of
the affected Covered Employees.




(f)  Successor.  The Company shall require any successor or assignee, whether
direct, indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all of the business and/or assets of the Company to assume the
obligations under this Plan in the same manner and to the same extent that the
Company would be required to perform if no such successor assignment had taken
place.




(g)  Choice of Law  This Plan will be governed by and construed in accordance
with applicable federal law and, to the extent not preempted by federal law, in
accordance with the laws of the state of Utah.




(h)  Effective Date of the Plan.  The Plan shall was originally effective with
respect to the Fiscal Year beginning January 1, 2005.  This amendment and
restatement of the Plan is effective  as of January 1, 2010.  The Plan shall
remain in effect until it is suspended or terminated as provided in Section
7(e).




(i)

409A Compliance.  All bonuses payable hereunder are intended to be "short-term
deferrals" exempt from the requirements imposed by Section 409A of the Code, and
this Plan shall be interpreted accordingly.

Dated this ______ day of ______________, 2010.

QUESTAR CORPORATION







By:_______________________________________


Keith O. Rattie

Chairman, President & CEO





6


